            Case 1:20-cv-03644-CM Document 6 Filed 06/10/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LEONARDO MEDINA,

                                Plaintiff,

                    -against-                                    20-CV-3644 (CM)

                                                                CIVIL JUDGMENT
CHINESE GOVERNMENT; TOWN OF
WUHAN,

                                Defendants.

         Pursuant to the order issued June 10, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(i).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     June 10, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
